Citation Nr: 0834216	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-38 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1969 to March 1971.  Service in the Republic of 
Vietnam is indicated by the record.  The veteran is a 
recipient of the Purple Heart Medal.  

Procedural history

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The veteran initially requested a personal hearing before the 
Board.  However, in June 2008 the veteran, through his 
representative, withdrew his request for a hearing.  See 38 
C.F.R. § 20.704(e).  

Issues not on appeal

In the January 2004 rating decision, the RO also denied the 
veteran's claims of entitlement to increased disability 
ratings for his service-connected peripheral neuropathy of 
the bilateral upper extremities, partial paralysis of the 
ulnar nerve, shell fragment wound to the abdominal muscle 
group XIX, fracture of the right little finger, defective 
hearing, and shell fragment wound to the abdomen with bowel 
lacerations and resections.  The veteran's claim of 
entitlement to service connection for coronary artery disease 
was also denied at that time.  The veteran's February 2004 
notice of disagreement (NOD) only identified the issue of his 
entitlement to TDIU.  The other claims addressed by the 
January 2004 rating decision are therefore not in appellate 
status and will be addressed no further herein.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 
(2007).

In an April 2007 rating decision, the RO established a 
temporary total evaluation from November 20, 2003 to February 
1, 2004 for the veteran's service-connected shell fragment 
wound with bowel lacerations and resections.  See 38 C.F.R. 
§ 4.30 (2007).  The veteran has not disagreed with that 
determination. 

In a February 2008 rating decision, the RO increased the 
veteran's disability rating for his service-connected shell 
fragment wound with bowel lacerations and resections to 40 
percent.  Additionally, the February 2008 rating decision 
denied the veteran's claims of entitlement to increased 
disability ratings for right ulnar nerve partial paralysis, 
diabetes mellitus, right forearm scar, shell fragment wound 
to abdominal muscle group XIX, bilateral peripheral 
neuropathy of the upper extremities, fracture of right little 
finger, and defective hearing.  To the Board's knowledge, the 
veteran has not disagreed with the February 2008 rating 
decision.  

Thus, the only issue on appeal is the TDIU claim.


FINDINGS OF FACT

1.  The veteran is service-connected for partial right ulnar 
nerve paralysis with injury to muscle group VII, evaluated as 
40 percent disabling; shell fragment wound to abdomen with 
bowel lacerations, resection, and recurrent ventral hernia, 
evaluated as 40 percent; diabetes mellitus, type II, 
evaluated as 20 percent; shell fragment wound to abdominal 
muscle group XIX, evaluated as 10 percent; peripheral 
neuropathy of the left upper extremity, evaluated as 10 
percent, peripheral neuropathy of the right upper extremity, 
evaluated as 10 percent; right forearm scar, evaluated as 10 
percent; right little finger fracture, evaluated as 
noncompensably disabling; and defective hearing, evaluated as 
noncompensably disabling.

2.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.



CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to TDIU.  In the interest of 
clarity, the Board will discuss certain preliminary matters.  
The Board will then render its decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  
The Board observes that the veteran was informed of the 
evidentiary requirements for TDIU in a letter dated June 2003 
including what the evidence must show in order to support a 
TDIU claim.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
June 2003 letter as well as in a VCAA letter dated May 2007.  
Specifically, the letters stated that VA would assist the 
veteran in obtaining relevant records from any Federal 
agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  The veteran 
was also notified that a VA examination would be scheduled if 
necessary to make a decision on his claim.  With respect to 
private treatment records, the VCAA letters informed the 
veteran that VA would request such records, if the veteran 
completed and returned the attached VA Form 21-4142, 
Authorization and Consent to Release Information.  

The June 2003 VCAA letter emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The May 2007 VCAA letter also informed the veteran as 
follows:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided Dingess notice in the May 2007 VCAA 
letter.  The letter detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as 
to job performance and time lost due to service-connected 
disabilities, and witness statements.  

With respect to effective date, the letter instructed the 
veteran that two factors were relevant in determining 
effective dates of an increased rating claim: when the claim 
were received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The letter also advised the veteran of examples 
of evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the veteran 
may not have submitted, and reports of treatment while 
attending training in the Guard or Reserve. 

As this is a claim for TDIU, elements (2) and (3), current 
existence of a disability and relationship of such disability 
to the veteran's service, are not at issue.  Concerning 
element (4), degree of disability, the veteran received 
specific notice as to that issue in the June 2003 and May 
2007 letters.  The remaining issue, element (5), effective 
date, is rendered moot by the denial of this claim by the RO.  
Further, since the Board is also denying the TDIU claim, the 
element remains moot.

Moreover, there is no timing problem as to Dingess notice 
since the veteran's claim was re-adjudicated in supplemental 
statement of the case (SSOC) dated May 2008, following the 
issuance of the May 2007 letter.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has retained the services of a 
representative and has personally submitted evidence and 
argument in support of his claim.  Because there is no 
indication that there exists any additional evidence that 
could be obtained which would have an effect on the outcome 
of this case, further VCAA notice is not necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his TDIU claim, and that there is 
no reasonable possibility that further assistance would aid 
in substantiating it.  The evidence of record includes the 
veteran's service medical records, the veteran's statements, 
Social Security Administration records and VA treatment 
records.  The veteran has also been afforded several VA 
examinations, including the most recent examination in July 
2007.  The examination reports reflect that the examiners 
reviewed the veteran's past medical history, recorded his 
current complaints, conducted medical examinations, and 
rendered appropriate diagnoses and opinions. 
In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of this 
issue has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has retained the 
services of a representative and has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  He declined the opportunity to testify at a 
personal hearing before a Veterans Law Judge. 

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
See 38 C.F.R. § 4.16(a) (2007).  The Court noted the 
following standard announced by the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.  See Moore, 1 Vet. App. 
at 359.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more.  If there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and the combined 
rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) 
(2007).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2007).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

Analysis

As was discussed in the law and regulations section above, 
TDIU may be awarded on a schedular or extraschedular basis.

Schedular basis

The veteran's service-connected disabilities are partial 
right ulnar nerve paralysis with injury to muscle group VII, 
evaluated as 40 percent disabling; shell fragment wound to 
abdomen with bowel lacerations, resection, and recurrent 
ventral hernia, evaluated as 40 percent; diabetes mellitus, 
type II, evaluated as 20 percent; shell fragment wound to 
abdominal muscle group XIX, evaluated as 10 percent; 
peripheral neuropathy of the left upper extremity, evaluated 
as 10 percent, peripheral neuropathy of the right upper 
extremity, evaluated as 10 percent; right forearm scar, 
evaluated as 10 percent; right little finger fracture, 
evaluated as noncompensable; and defective hearing, evaluated 
as noncompensable.  
The veteran's combined disability rating is 80 percent, with 
two of his disabilities being at least 40 percent disabling.  
Therefore, the service-connected disabilities meet the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a).

The question thus becomes whether the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  See 38 C.F.R. 
§ 4.16(a) (2007).  For the reasons stated immediately below, 
the Board finds that although the veteran's service-connected 
disabilities place limitations on his employment, these 
limitations are not such as to render him unable to secure 
and follow a substantially gainful occupation.  
    
The veteran is fifty-nine years old.  It is undisputed that 
he has not had gainful employment since his discharge from 
military service.  While the record does indicate that the 
veteran has performed odd jobs such as painting and property 
maintenance on occasion [see, e.g., the report of a December 
2003 VA examination, these marginal jobs are not considered 
to be gainful employment pursuant to 
38 C.F.R.  § 4.16(a).  The record also shows that the veteran 
is a high school graduate and completed two years of college.  

As has been discussed above, the veteran has been service 
connected for numerous disabilities, with a combined 80 
percent disability rating assigned.  Crucially, the only 
medical opinions of record which address the issue of 
employability indicate that the veteran is capable of 
maintaining at least sedentary employment. 

Specifically, the July 2007 VA examiner thoroughly reviewed 
the veteran's medical history and examined the veteran.  Upon 
consideration of each of the veteran's service-connected 
disabilities, the VA examiner concluded, "[t]he veteran is 
employable.  He does have mild-moderate functional limitation 
of the right hand due to nerve damage.  He would be capable 
of light duty tasks that require mild lifting.  Additionally, 
the left hand has normal function and can be used to assist 
the right hand if needed.  He does have peripheral neuropathy 
as a complication of diabetes but he . . . has functional use 
of the hands and feet.  Jobs that require his strenuous labor 
would not be suitable for the veteran due to his impairment 
of the right hand and abdominal hernia. . . ."  

The December 2003 VA examiner provided a similar opinion.  
The examiner stated, in part, "[r]eviewing the [claims] 
file, it appears that the veteran has never made attempts at 
significant employment since discharge.  It is the opinion of 
this examiner that there are a number of types of employment 
that he could have attempted."  

The competent medical evidence of record thus shows that the 
veteran's service-connected disabilities, while limiting, do 
not prevent the veteran from following substantially gainful 
employment.  As noted above, the competent medical evidence 
clearly indicates that employment is possible, even taking 
into account all of the veteran's service-connected 
disabilities.

The Board further observes that although the July 2007 VA 
examiner noted that the veteran's non service-connected 
coronary artery disease (CAD) was not a limiting factor in 
the veteran's functionality, subsequent VA treatment records 
indicate that the veteran's CAD has worsened and a coronary 
artery bypass graft was performed in April 2008.  However, 
because only the impact of the veteran's service-connected 
disabilities may be considered in determining his eligibility 
for TDIU, the impact of the veteran's CAD on his 
employability will not be considered.

In short, there is no competent medical evidence of record 
that the veteran is unemployable as a result of his service-
connected disabilities.  The Board notes that the veteran has 
been pursuing this claim for an extended period of time and 
has had ample opportunity to submit additional evidence to 
bolster his contentions.  Such supporting  evidence has been 
requested by the RO, for example in the June 2003 and May 
2007 VCAA letters.  It has not been forthcoming and it does 
not appear to exist.  See 38 U.S.C.A. § 5107 (West 2002) [it 
is a claimant's responsibility to support a claim for VA 
benefits].

Although the Board has taken the veteran's statements 
concerning the impact of the service-connected disabilities 
into consideration, it finds that the veteran's self-
assessment is outweighed by the objective medical evidence of 
record, which as discussed above indicates that he is able to 
pursue sedentary employment.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  Indeed, 
the 2003 VA examiner strongly suggested that the veteran has 
been capable of full time employment ever since he left 
military service and that he voluntarily limited his search 
for employment opportunities.

Therefore, while not discounting the significant effect that 
the service-connected disabilities have on the veteran's 
employability, the Board finds that this is adequately 
compensated at the currently assigned levels.  See Moyer v. 
Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose, supra.

In short, the evidence of record demonstrates that the 
veteran's service-connected disabilities alone do not prevent 
the veteran from following substantially gainful employment.  
The objective medical evidence shows that despite the 
limitations attributable to the veteran's right ulnar nerve 
paralysis, shell fragment wound with bowel lacerations, 
diabetes mellitus and other service-connected disabilities, 
the veteran retains the capacity to perform some type of 
employment.  Therefore, the Board does not find that the 
service-connected disabilities render the veteran unable to 
secure or follow a substantially gainful occupation.

Extraschedular basis

Referral to the Director of the Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007) in TDIU claims only applies to those TDIU 
claims that do not meet the percentage standard set forth in 
38 C.F.R. § 4.16(a).  As has been discussed above, the 
veteran's service-connected disabilities meet the threshold 
requirement of 38 C.F.R. § 4.16(a).  As such, 38 C.F.R. § 
4.16(b) does not have to be addressed by the Board in the 
instant case.  See Stevenson v. West, 17 Vet. App. 91 (1994); 
see also Beaty v. Brown, 
6 Vet. App. 532 (1994) citing McNamara v. Brown, 14 Vet. App. 
317 (1994) ["section 4.16(b) of title 38, Code of Federal 
Regulations, provides a discretionary authority for a TDIU 
rating in cases where § 4.16(a) does not apply"]. 

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for TDIU.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to TDIU is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


